Citation Nr: 0308307	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-03 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including dependents' educational assistance 
pursuant to Chapter 35, of Title 38, of the United States 
Code.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from April to October 1962, and who died in 
May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded the appeal in 
April 2001.


REMAND

In January 2002, the RO issued a supplemental statement of 
the case that did not address a January  26, 2002 statement 
from a VA medical doctor.  This record was received prior to 
certification of the appeal to the Board.  However, a 
supplemental statement of the case was not issued that 
addressed this record.  See 38 C.F.R. § 19.37(a) (2002).  

The controlling regulations provide that a "Supplemental 
Statement of the Case will be furnished to the appellant" 
when additional relevant evidence is received "unless the 
additional evidence received duplicates evidence previously 
of record which was discussed in the Statement of the Case or 
Supplemental Statement of the Case."  38 C.F.R. § 19.31(a) 
(2002).  Here, before transfer of the claims file from the RO 
to the Board, the RO received an additional relevant 
statement from a VA medical doctor.  Accordingly, because the 
additional medical statement contains evidence pertinent to 
the appellant's claim, a remand is required for the issuance 
of a supplemental statement of the case.  38 C.F.R. 
§ 19.9(a)(1) (2002).  

(Parenthetically, the Board notes that the criteria for 
issuing a supplemental statement of the case changed 
effective February 22, 2002.  38 C.F.R. § 19.31 (2002).  
However, under amended 38 C.F.R. § 19.31, a remand for the 
issuance of a supplemental statement of the case would still 
be required because the additional pertinent evidence was 
received by the RO before the appeal was sent to the Board.  
Amended 38 C.F.R. § 19.31 only does away with the requirement 
that the RO issue a supplemental statement of the case upon 
receipt of additional pertinent evidence when the evidence 
was received after the appeal is certified and sent to the 
Board. Id; also see Chairman's Memorandum, No. 01-02-01 (Jan. 
29, 2002).  Likewise, amended 38 C.F.R. § 20.1304 (2002), 
only does away with the requirement that a claim be remanded 
for the issuance of a supplemental statement of the case upon 
receipt of additional pertinent evidence by the Board when 
that evidence was sent directly to the Board.  

Further, the Board's April 2001 remand directed that an 
opinion be obtained from a physician.  The record indicates 
that the January 10, 2002 opinion was obtained from a nurse 
practitioner.  See Stegall v. West, 11Vet. App. 268 (1998).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Make arrangements with the 
appropriate VA medical facility to obtain 
a medical opinion.  Send the claims 
folder to a medical doctor for review.  
After review of all of the evidence, the 
physician should determine whether it is 
at least as likely as not that:  i) the 
veteran's organic brain syndrome (OBS) 
was related to his facial injury during 
service, in May 1962, as opposed to other 
factors unrelated to his service in the 
military (e.g., his chronic abuse of 
alcohol and drugs); ii) his OBS, 
incomplete paralysis and neuralgia of the 
infraorbital trigeminal nerve, blindness 
of the left eye with strabismus and 
glaucoma, a fracture of the left tripod 
area with residual depression of the left 
malar region and mild facial asymmetry, 
and status post septorhinoplasty for 
nasal airway obstruction, "contributed 
substantially or materially" to the 
veteran's death, "combined to cause 
death," "aided or lent assistance to 
the production of death," or had "a 
material influence in accelerating 
death;" and iii) his COPD was due to 
nicotine dependence from chronic smoking 
as a means of self-medication for 
psychotic symptoms of the traumatic brain 
injury in service.  If the OBS cannot be 
medically linked or attributed to the 
veteran's active service, including the 
injury in May 1962, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
physician should clearly and specifically 
so specify in the report.  If the OBS, 
incomplete paralysis and neuralgia of the 
infraorbital trigeminal nerve, blindness 
of the left eye with strabismus and 
glaucoma, fracture of the left tripod 
area with residual depression of the left 
malar region and mild facial asymmetry, 
and status post septorhinoplasty for 
nasal airway obstruction cannot be 
medically linked or attributed to 
contributing substantially or materially 
to the veteran's death, combining to 
cause death, aiding or lending assistance 
to the production of death, or having a 
material influence in accelerating death, 
on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the physician should clearly 
and specifically so specify in the 
report.

2.  Then the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the 
appellant's satisfaction, both the 
appellant and her representative should 
be provided a supplemental statement of 
the case, that addresses all evidence 
submitted since the most recent 
supplemental statement of the case, 
including the January 26, 2002, statement 
of the VA doctor, on all issues in 
appellate status and afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




